Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgment is made of applicant’s amendment which was received by the office on November 1, 2021. Claims 23, 25-26, 28-30, 32-35 and 38-45 are currently pending. 

Claim Rejections - 35 USC § 112
In view of the amendment filed on 11/1/2021 canceling claim 27 the 112 rejections made against claim 31 in the office action of 12/23/2020 have been withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23, 25-26, 29-30,32-33 and 38-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0220152 to Meriheina et al. (Meriheina) in view of WO 03/061473 to Elle et al. (Elle) (all previously cited).  
In reference to at least claims 23 and 42-43
Meriheina teaches a heart monitoring system which discloses an apparatus comprising: a processing system (e.g. control unit with signal processing means/processing component, para. [0010], [0033], [0044]-[0045]) for receiving a rotation signal indicative of rotational movement of a chest of an individual (e.g. angular ballistocardiograph signal indicative of rotational movement of a chest, para. [0010], [0033]-[0034], [0036], [0065], [0094]) and for 
Elle teaches use of sensor and system for monitoring heart movements which discloses an apparatus (e.g. 10) comprising: a processing system (e.g. 11) for receiving a rotation signal (e.g. ai, signal from the sensor for rotary movement, p. 17 Il. 1-9) indicative of rotational movement of a chest of an individual, the rotation signal (e.g. ai), the rotation signal being at least partly indicative of cardiac rotation (e.g. sensor placed on the heart, see p. 16 I. 23), wherein the processing system (e.g. 11) is configured to: form one or more indicator quantities (e.g. Ai) each being derivable from an energy spectral density (e.g. p. 8 I. 20-p.11 I. 5, p. 11 Il. 1-11, p. 13 Il. 5-22) based on one or more samples of the rotation signal (ai) each having a temporal length (e.g. i, p. 7 I. 21 ), and form an i and the standard set, p. 11 I. 14-16, Euclidean distance on p. 13 Il. 23-24) of cardiac condition (e.g. p. 11 Il. 1-2 and Il. 15-16, p. 13 Il. 25-28) on the basis of the one or more indicator quantities (e.g. Ai) in accordance with a predetermined rule (e.g. p. 11 Il. 15-16, p. 13 Il. 25-28). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Meriheina with the teachings of Elle to include forming one or more indicator quantities each being derivable from an energy spectral density based on one or more samples of the rotation signal each having a temporal length and forming an indicator of cardiac condition on the basis of the one or more indicator quantities in accordance with a predetermined rule in order to yield the predictable result of an additional indicator for detecting any adverse conditions and further aids in determining the patient’s cardiac health. Further, Elle discloses the processing unit computing the energy spectral density (e.g. p. 8 I. 20-p.11 I. 5, p. 11 Il. 1-11, p. 13 Il. 5-22), it was well known in the art before the effective filing date of the invention to perform statistical analysis of sensed data to calculate an average, median or certain values represented over a time period of interest, therefore it would have been well within the level of one having ordinary skill in the art before the effective filing date to include calculating an estimate of the energy over a certain time period as the recited calculations are known statistical techniques for processing and analyzing information to determine various values and would have yield the predictable result of providing additional information to aid in further detecting any adverse conditions and determining the patient’s cardiac health.
In reference to at least claims 25-26
Meriheina modified by Elle teaches an apparatus according to claim 23. Elle further discloses the processing unit computing the energy spectral density (e.g. p. 8 I. 20-p.11 I. 5, p. 11 Il. 1-11, p. 13 Il. 5-22), it was well known in the art before the effective filing date of the invention to perform statistical analysis of sensed data to calculate an average, median or certain values represented over 
In reference to at least claim 29
Meriheina modified by Elle teaches an apparatus according to claim 23. Meriheina further discloses wherein the apparatus comprises a sensor element for measuring the rotation signal (e.g. sensor of angular motion 206, para. [0010], [0033]-[0034], [0037]), the sensor element being communicatively connected to the processing system (e.g. coupled with processing system, Fig. 2, para. [0033], [0044]).
In reference to at least claim 30
Meriheina modified by Elle teaches an apparatus according to claim 29. Meriheina further discloses wherein the sensor element is suitable for measuring the rotation signal when being outside the chest and having a direct or indirect mechanical contact with the chest (e.g. sensor of angular motion 206 suitable for measuring the rotation signal when being outside the chest and having contact with the chest, para. [0010], [0033]-[0034], [0037]).
In reference to at least claim 32
Meriheina modified by Elle teaches an apparatus according to claim 23. Meriheina further discloses using the collected data to determine output parameters to monitor cardiac operation including the detection of malfunctions and anomalies in the cardiac operation (e.g. para. [0010], [0077], [0090]-[0095], [0100]). Elle further discloses wherein the indicator of cardiac condition is an 
In reference to at least claim 33
Meriheina modified by Elle teaches an apparatus according to claim 23. Meriheina further discloses using the collected data to determine output parameters to monitor cardiac operation including the detection of malfunctions and anomalies in the cardiac operation (e.g. para. [0010], [0077], [0090]-[0095], [0100]). Elle further discloses wherein the indicator of cardiac condition is an indicator of myocardial infarction (e.g. lasting ischemia, p. 11, ll. 1-2, 19-20, p. 13, l. 25, p. 15, l. 29).
In reference to at least claim 38
Meriheina modified by Elle teaches an apparatus according to claim 23. Meriheina further discloses the cardiac condition is an indicator of tachycardia (e.g. detecting atrial fibrillation, para. [0051], [0092], [0095]). 
In reference to at least claim 39
Meriheina modified by Elle teaches an apparatus according to claim 23. Meriheina further discloses wherein the processing system is configured to detect a heartbeat rate variation from the detected heartbeat rate (e.g. heartbeat variation used to indicate abnormal cardiac operation, Figs. 14-15, para. [0091]-[0092]) and to form the indicator of cardiac condition on the basis of the detected heartbeat rate variation (e.g. heartbeat variation used to indicate abnormal cardiac operation, Figs. 14-15, para. [0091]-[0092]), the indicator of cardiac condition being indicative of whether the tachycardia is ventricular tachycardia or atrial tachycardia (e.g. heartbeat variation used to indicate abnormal cardiac operation, Figs. 14-15, para. [0091]-[0092]; fibrillary activities, para. [0051], [0092], [0095]).
In reference to at least claim 40
Meriheina modified by Elle teaches an apparatus according to claim 23. Meriheina further discloses wherein the apparatus is one of the following: a mobile phone, a tablet computer, a piece of clothing (e.g. mobile computing device like a smartphone or tablet, para. [0033]).
In reference to at least claim 41
Meriheina modified by Elle teaches an apparatus according to claim 23. Meriheina further discloses wherein the apparatus comprises a radio transmitter and the processing system is configured to control the radio transmitter to transmit an alarm signal in response to a situation in which the indicator of cardiac condition expresses cardiac abnormality (e.g. radio transceiver unit, para. [0047], [0050]-[0051], alarm if the deviation exceeds predefined threshold, para. [0100]).  
In reference to at least claim 44
Meriheina modified by Elle teaches an apparatus according to claim 23. Meriheina further discloses wherein the processing system comprises one or more processor circuits, a dedicated hardware processor, or a configurable hardware processor (e.g. control unit with signal processing means/processing component, para. [0010], [0033], [0044]-[0045]; processing components comprises arithmetic logic units, a number of special registers and control circuits, para. [0045]; unit, blocks, apparatus and system elements, procedures and methods may be implemented in, for example, hardware, software, firmware, special purpose circuit or logic, a computing device of some combination thereof, para. [0056]).
In reference to at least claim 45
Meriheina modified by Elle teaches an apparatus according to claim 23. Meriheina further discloses wherein the processing system comprises an application specific integrated circuit or a field programmable gate array (e.g. control unit with signal processing means/processing component, para. [0010], [0033], [0044]-[0045]; processing components comprises arithmetic logic units, a number of special registers and control circuits, para. [0045]; unit, blocks, apparatus and system elements, procedures and methods may be implemented in, for example, hardware, software, firmware, special purpose circuit or logic, a computing device of some combination thereof, para. [0056]).

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0220152 to Meriheina et al. (Meriheina) in view of WO 03/061473 to Elle et al. (Elle) as applied to claim 23 further in view of US 2014/0221859 to Albert (Albert) (previously cited). 
In reference to at least claim 28
Meriheina modified by Elle teaches an apparatus according to claim 23 but does not explicitly disclose wherein the processing system is configured to determine one or more parameters of the predetermined rule on the basis of the one or more indicator quantities in response to reception of a user control signal from a user interface of the apparatus.
Albert teaches cardiac performance monitoring system for use with mobile communication devices which discloses wherein the processing system is configured to determine one or more parameters of the predetermined rule on the basis of the one or more indicator quantities in response to reception of a user control signal from a user interface of the apparatus. (e.g. Fig. 7, paragraphs [0099], [0108]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to further modify the apparatus of Meriheina modified by Elle with the teachings of Albert to include the processing system being configured to determine one or more parameters of the predetermined rule on the basis of the one or more indicator quantities in response to reception of a user control signal from a user interface of the apparatus in order to provide the predictable result of allowing the user to control the analysis should the user become aware of a situation where analysis would aid in determining the cardiac condition.  

Claims 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable US 2016/0220152 to Meriheina et al. (Meriheina) in view of WO 03/061473 to Elle et al. (Elle) as applied to claim 23  further in view of US 2007/0032749 to Overall et al. (Overall) (previously cited).  
In reference to at least claims 34-35

Overall teaches detection of apex motion for monitoring cardiac dysfunction which discloses monitoring position sensor and/or rotational motion sensors to detect motion information to assess cardiac dysfunction including myocardial ischemia, necrosis, low ejection fraction, reduced cardiac output, dilatation, volume overload, heart failure, cardiomyopathy, acute coronary syndromes including unstable angina and acute myocardial infarction,  stable angina, cardiac arrest, tamponade, pericarditis, arrhythmias including ventricular tachycardia, ventricular fibrillation, bradycardia, supraventricular tachycardias, atrial fibrillation, pacing signal capture, and other physically or electrically manifested cardiac states (e.g. paragraphs [0050], [0057], [0064]-[0065], [0068]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date to further modify the apparatus of Meriheina modified by Elle with the teachings of Overall to include utilizing the indicators as an indicator of cardiac condition of at least pericarditis in order to provide the predictable result of providing indicators that can be used to determine any adverse cardiac events and further aid in determining the patient’s cardiac condition (‘859, paragraph [0010]).

Response to Arguments
Applicant's arguments filed 7/14/2021 and 11/1/2021 have been fully considered but they are not persuasive. Applicant argues that the recited equations were not well known and would not have been obvious to one having ordinary skill in the art, the examiner respectfully disagrees. Elle discloses the processing unit computing the energy spectral density (e.g. p. 8 I. 20-p.11 I. 5, p. 11 Il. 1-11, p. 13 Il. 5-22). As stated above, it was well known in the art before the effective filing date of the invention to perform statistical analysis of sensed data to calculate an average, median or certain values represented over a time period of interest, therefore it would have been well . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Energy and Power Spectral Density and Autocorrelation which recites equations for determining an energy spectral density. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JG/Examiner, Art Unit 3792                                                                                                                                                                                                        /REX R HOLMES/Primary Examiner, Art Unit 3792